Citation Nr: 0947032	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  05-32 216A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to service connection for hearing loss in the 
right ear.

2. Entitlement to a compensable rating for service connected 
hearing loss in the left ear.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1972 to February 
1993.

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal of a rating decision in March 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California that denied the benefits sought on 
appeal.  In April 2009, the Board returned the case for 
additional development, and the case was subsequently 
returned to the Board for further appellate review.  



FINDINGS OF FACT

1.  Right ear hearing loss was not manifested during service 
or for many years following service, and is not shown to be 
causally or etiologically related to service.  

2.  The Veteran has Level I hearing in the left ear.  



CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated 
during active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3/159, 3.303, 3.307, 3.309 3.385 (2009).

2. The schedular criteria for a compensable rating for left 
hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002): 38 C.F.R. §§ 4.1-4.14, 4.85, 4.86, 
Diagnostic Code 6100 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in October 2004, March 2006, and May 2009.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  See also Goodwin v. Peake, 22 Vet. 
App. 128 (2008).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the Veteran's appeal.  

Service Connection for Right Ear Hearing Loss

The Veteran essentially contends that he has hearing loss in 
his right ear that is related to service.  Service connection 
may be granted for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110; 38 C.F.R. § 3.303.

The term "disability" in 38 U.S.C.A. § 1110 means impairment 
of earning capacity due to disease, injury, or defect, rather 
than to the disease, injury, or defect itself.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of a veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d). 

Where a veteran who served for ninety days or more develops 
hearing loss of the sensorineural type to a degree of 10 
percent or more within one year from separation from service, 
service connection may be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 3 8 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent. 38 C.F.R. § 3.385.

Factual Background

The Veteran's service records show that by March 1989, the 
Veteran was diagnosed with a mild to moderate hearing loss in 
the left ear.  Upon separation, his hearing was tested and at 
500, 1000, 2000, 3000, 4000, and 6000 Hertz, his puretone 
decibel for the right ear was 10, 10, 15, 20, 15, and 30.  
For the left ear, the scores were 15, 10, 15, 45, 60 and 60.

At a VA examination in March 1995 to determine service 
connection for hearing loss in the left ear, the puretone 
thresholds in decibels at the tested frequencies of 1000, 
2000, 3000, and 4000 Hertz in the RIGHT ear were 10, 15, 25, 
and 35, respectively; and in the LEFT ear, 10, 20, 55, and 
65, respectively.  The pure tone threshold average was 15 in 
the right ear and 30 in the left ear.  Speech discrimination 
was 94 percent in the right ear and 94 percent in the left 
ear.

In August 2004, the Veteran underwent a private evaluation 
regarding his hearing levels.  The records do not provide the 
final puretone thresholds.  There also was a speech 
recognition test but it is unknown if the evaluator used the 
Maryland CNC Test or another speech recognition test.  There 
was no opinion by the evaluator as to the cause or origin for 
any hearing loss demonstrated at that time.

After filing his current claim, the Veteran received a VA 
examination in August 2005, and the puretone thresholds in 
decibels at the tested frequencies of 500 1000, 2000, 3000, 
and 4000 Hertz in the RIGHT ear were 10, 10, 15, 25, and 25, 
respectively; and in the LEFT ear, 10, 10, 20, 55, and 65, 
respectively.  The pure tone threshold average was 21.25 in 
the right ear and 37.5 in the left ear.  Speech 
discrimination was 94 percent in the right ear and 94 percent 
in the left ear.

In March 2006, A VA otolaryngologist examined the Veteran and 
determined the Veteran had asymmetrical hearing loss but did 
not record the hearing levels for each ear.  The 
otolaryngologist did record that the Veteran had noise 
exposure in service to naval guns and on the rifle range.  In 
each circumstance, the left ear was more exposed to noise 
than the right.  Further, the audio suggested a conductive 
loss in the left ear only for high pitches, but he doubted 
the Veteran had a conductive hearing loss.  The 
otolaryngologist concluded that the asymmetrical hearing loss 
was due to asymmetrical noise exposure.

A second VA examination regarding the Veteran's hearing 
occurred in December 2006.  The puretone thresholds in 
decibels at the tested frequencies of 500, 1000, 2000, 3000, 
and 4000 Hertz in the RIGHT ear were 20, 20, 25, 30, and 30, 
respectively; and in the LEFT ear, 20, 20, 25, 69, and 55, 
respectively.  The pure tone threshold average was 26.25 in 
the right ear and 40 in the left ear.  Speech discrimination 
was 92 percent in the right ear and 96 percent in the left 
ear.

A third VA examination regarding the Veteran's hearing 
occurred in June 2009.  The puretone thresholds in decibels 
at the tested frequencies of 500, 1000, 2000, 3000, and 4000 
Hertz in the RIGHT ear were 15, 15, 20, 30, and 40, 
respectively; and in the LEFT ear, 15, 15, 20, 55, and 70, 
respectively.  The pure tone threshold average was 24 in the 
right ear and 35 in the left ear.  Speech discrimination was 
94 percent in the right ear and 96 percent in the left ear.

The examiner concluded the Veteran had a normal to mild 
sensorineural hearing loss in the right ear and a normal to 
severe sensorineural hearing loss in the left ear.  The 
audiologist also concluded the right ear hearing loss was not 
caused by or the result of military noise exposure based on 
the Veteran's case history, configuration and severity of the 
hearing loss, and review of the claims file and service 
treatment records.  The examiner noted the Veteran had normal 
hearing in the right ear in the VA testing in 1995 and only a 
mild (30 dB) loss at 3000 and 4000 HERTZ in 2006.

Evidentiary Standards 

VA must give due consideration to all pertinent medical and 
lay evidence in a case where a veteran is seeking service 
connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical 
or lay evidence may be considered, in other words, whether 
the evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative 
value of the evidence, that is, does the evidence tend to 
prove a fact, once the evidence has been admitted.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value 
or weight of the admissible evidence.  Washington v. 
Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. 
Gober, 229 F. 3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding 
in veterans cases is to be done by the Board).)

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Analysis

The service treatment records show that on audiology testing 
on separation examination the Veteran's hearing in the right 
ear by audiometric testing was within normal limits by VA 
standards under 38 C.F.R. § 3.385. The only diagnosis or 
defect noted by the examiner and other service medical 
professionals was a mild to moderate hearing loss in the left 
ear.  A hearing loss in the right ear was not listed as a 
defect or diagnosis by the examiner. On the basis of the 
service treatment records, any current right ear hearing loss 
was not affirmatively shown to be present during service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

As the service treatment records lack the documentation or 
the combination of manifestations sufficient to identify a 
hearing loss in the right ear and sufficient observation to 
establish chronicity during service, and as chronicity in 
service is not adequately supported by the service treatment 
records, then a showing of continuity of symptomatology after 
service is required to support the claims.  There is, 
however, no documentation of hearing loss in the right ear in 
the one-year presumptive period following separation from 
service in 1993 for manifestation of sensorineural hearing 
loss as a chronic disease under 38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.

The critical question in this matter is whether there is 
evidence establishing that the current medical disorder 
occurred as a result of some in-service disease, injury, or 
event.  The evidence, pertaining to medical causation, 
opposes, rather than supports, the claim.

On the question of medical causation, there is competent 
medical evidence against the claim of service connection for 
hearing loss, that is the opinions of the VA otolaryngologist 
in March 2006 and the VA audiologist in June 2009.  There are 
records from a private audiologist as submitted by the 
Veteran, but these consist of the recordings of the 
audiologist without interpretation or expression of an 
opinion as to causation.

With regard to medical opinions, the credibility and weight 
to be attached to a medical opinion are within the Board's 
province as finder of fact. Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993). Among the factors for assessing the 
probative value of a medical opinion are the thoroughness and 
detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).

Considering the relative merits of the analytical findings 
and the details of the opinions, the Board places more weight 
on the unfavorable medical opinions because these opinions 
are well reasoned, detailed, consistent with other evidence 
of record and included reviews of the claims file.  These 
opinions accounted for the difference or asymmetrical results 
between the left ear and the right ear hearing loss.  
Moreover, the VA examiner also reached an opinion that any 
right ear hearing loss was not connected to service based not 
only on review of the claims file and service treatment 
records, but also the Veteran's case history, configuration 
and severity of the hearing loss.  This included the fact 
that the right ear had normal levels at separation from 
service and only a minimal loss many years later in 2006.  
The private evaluator did not express an opinion on the cause 
of any hearing loss in the right ear.

For the above reasons, in balancing the weight of the 
opinions, the Board places greater weight on the unfavorable 
nexus opinion, which is that it is less likely than not that 
the Veteran's right ear hearing loss was related to noise 
exposure during service from December 1972 to February 1993.

As for the veteran's statements and testimony, the Veteran is 
competent to describe those symptoms which he can perceive.  
A layperson is competent to identify (1) a simple medical 
condition; or (2) the layperson is reporting a 
contemporaneous medical diagnosis; or (3) the lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007) (noting, in a footnote, that 
sometimes a layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer).

Although the Veteran is competent to describe symptoms or 
events, on the issue of medical causation, that is, evidence 
of an association or link between service and a current 
disability, a lay assertion on medical causation is not 
competent evidence, Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993), and competent medical evidence is required to 
substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
diagnosis or opinion. 38 C.F.R. § 3.159.

As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer an opinion on 
medical causation.  As no factual foundation has been 
established to show that the Veteran is qualified through 
education, training, or experience to offer a medical 
opinion, his statements and testimony are not competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

To the extent the Veteran's statements and testimony are 
offered as a lay opinion, the opinion is a reasonable 
inference based on the Veteran's perception of the facts 
presented, and the lay opinion does have some probative value 
on the question of whether the current right ear hearing loss 
disability was caused or aggravated by service.

The evidence against the claim consists of the opinion of the 
VA examiner and the otolaryngologist.  They are competent, 
that is, qualified through education, training, and 
experience to offer a medical diagnosis or opinion on the 
questions posed by the Board.  And as noted previously, the 
Board finds the opinions of the VA examiner and the 
otolaryngologist adequate and highly probative on the 
question of causation, which weighs against the claim, 
because the opinion was based upon sufficient facts or data 
in the record.  The Board further finds that the experts 
provided a detailed explanation and rationale to support 
their opinions as to why service is unrelated to the 
Veteran's right ear loss.  Nieves-Rodriquez v. Peake, 22 Vet. 
App. 295, 304-05 (2008).

In balancing the Veteran's lay opinion as to his perception 
of the facts against the medical opinion of the VA expert, 
the Board finds that the lay opinion is less probative, that 
is, the evidence is of lesser value to prove service 
connection of a disability for the purpose of VA 
compensation, where such a disability is not capable of lay 
observation and the disability is not a simple medical 
condition, than the negative evidence, that is, the opinions 
of the VA examiner and VA otolaryngologist, which were based 
upon sufficient facts or data in the record along with a 
detailed rationale to support the opinion, which goes against 
the claim, and the medical opinion outweighs the Veteran's 
lay opinion. 

For the above reasons, in balancing the weight of the 
opinions, the Board places greater weight on the unfavorable 
nexus opinion, which is that it is less likely than not that 
the appellant's right ear hearing loss is related to active 
service.  As the Board may consider only independent medical 
evidence to support its findings as to questions of medical 
causation and as the preponderance of the evidence is against 
the claims of service connection for the reasons articulated, 
the benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).

Evaluation of Left Ear Hearing Loss

The Veteran contends, in essence, that the current evaluation 
assigned for his left ear hearing loss does not accurately 
reflect the severity of that disability.  A disability rating 
is determined by the application of VA's Schedule for Rating 
Disabilities (Rating Schedule), 38 C.F.R. Part 4.

The Rating Schedule provides a table (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment, based on puretone thresholds and controlled 
speech discrimination (Maryland CNC) testing.  Table VII is 
used to determine the rating assigned by combining the Roman 
numeral designations for hearing impairment of each ear.  38 
C.F.R. § 4.85.

The "puretone threshold average" as used in Tables VI, is the 
sum of the puretone thresholds at 1000, 2000, 3000, and 4000 
Hertz, divided by four.  This average is used in all cases to 
determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.  38 C.F.R. § 4.85(d).  

Where there is an exceptional pattern of hearing impairment 
as defined in 38 C.F.R. § 4.86, the rating may be based 
solely on puretone threshold testing (using Table VIa).  An 
exceptional pattern of hearing impairment occurs when the 
puretone thresholds in each of the four frequencies 1000, 
2000, 3000, and 4000 Hertz are 55 decibels or greater or when 
the puretone threshold at 1000 Hertz is 30 decibels or less, 
and the threshold at 2000 Hertz is 70 decibels or more.  38 
C.F.R. § 4.86(a), (b).

The rating for hearing loss is determined under the criteria 
in 38 C.F.R. §§ 4.85 and 4.86.  Ratings for hearing 
impairment are derived by the mechanical application of the 
Rating Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).

Factual Background

The Veteran was afforded a VA examination in August 2005.  
The puretone thresholds in decibels at the tested frequencies 
of 1000, 2000, 3000, and 4000 Hertz in the RIGHT ear were 10, 
15, 60, and 60, respectively; and in the LEFT ear, 25, 35, 
55, and 50, respectively.  The pure tone threshold average 
was 21.25 in the right ear and 37.5 in the left ear.  Speech 
discrimination was 94 percent in the right ear and 94 percent 
in the left ear

Applying the results in TABLE VI, the findings yield a 
numeric designation of I for the right ear as the average 
21.25 puretone decibel loss is in the range of between n 0 
and 41 average puretone decibel loss, and the speech 
discrimination score of 94 is in the range of between 91 and 
100 percent.  For the left ear, the average 37.5 puretone 
decibel loss is in the range of between 0 and 41 average 
puretone decibel and the speech discrimination score of 94 is 
in the range of between 91-100 percent, which yields a 
numeric designation of I.

Entering the resulting numeric designations of I for the 
right ear and I for the left ear to TABLE VII yields a 
noncompensable or 0 percent disability rating under 
Diagnostic Code 6100.

Since the puretone threshold at each of the four specified 
frequencies 1000, 2000, 3000, and 4000 Hertz is not 55 
decibels or more, or the puretone threshold is not 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, an exceptional pattern of hearing impairment is 
not shown under 38 C.F.R. § 4.86.

The Veteran underwent a VA audiological exam in December 
2006.  The Veteran complained that he had occasional 
difficulty with his hearing.  The Veteran believed it 
negatively impacted his life style resulting in difficulties 
in effective communication with family and friends.  He also 
reported constant tinnitus.  

The puretone thresholds in decibels at the tested frequencies 
of 1000, 2000, 3000, and 4000 Hertz in the RIGHT ear were 20, 
25, 30, and 30, respectively; and in the LEFT ear, 20, 25, 
69, and 55, respectively.  The pure tone threshold average 
was 26.25 in the right ear and 40 in the left ear.  Speech 
discrimination was 92 percent in the right ear and 96 percent 
in the left ear

Applying the results in TABLE VI, the findings yield a 
numeric designation of I for the right ear as the average 
26.25 puretone decibel loss is in the range of between 0 and 
41 average puretone decibel loss, and the speech 
discrimination score of 92 is in the range of between 91 and 
100 percent.  For the left ear, the average 40 puretone 
decibel loss is at in the range of between 0 and 41 average 
puretone decibel and the speech discrimination score of 96 is 
in the range of between 91-100 percent, which yields a 
numeric designation of I.

Entering the resulting numeric designations of I for the 
right ear and I for the left ear to TABLE VII yields a 
noncompensable or 0 percent disability rating under 
Diagnostic Code 6100.

Since the puretone threshold at each of the four specified 
frequencies 1000, 2000, 3000, and 4000 Hertz is not 55 
decibels or more, or the puretone threshold is not 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, an exceptional pattern of hearing impairment is 
not shown under 38 C.F.R. § 4.86.

A third VA examination regarding the Veteran's hearing 
occurred in June 2009.  The puretone thresholds in decibels 
at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz 
in the RIGHT ear were 15, 20, 30, and 40, respectively; and 
in the LEFT ear, 15, 20, 55, and 70, respectively.  The pure 
tone threshold average was 26.25 in the right ear and 40 in 
the left ear.  Speech discrimination was 94 percent in the 
right ear and 96 percent in the left ear.

Applying the results in TABLE VI, the findings yield a 
numeric designation of I for the right ear as the average 
26.25 puretone decibel loss is in the range of between 0 and 
41 average puretone decibel loss, and the speech 
discrimination score of 94 is in the range of between 91 and 
100 percent.  For the left ear, the average 40 puretone 
decibel loss is at in the range of between 0 and 41 average 
puretone decibel and the speech discrimination score of 96 is 
in the range of between 91-100 percent, which yields a 
numeric designation of I.

Entering the resulting numeric designations of I for the 
right ear and I for the left ear to TABLE VII yields a 
noncompensable or 0 percent disability rating under 
Diagnostic Code 6100.

Since the puretone threshold at each of the four specified 
frequencies 1000, 2000, 3000, and 4000 Hertz is not 55 
decibels or more, or the puretone threshold is not 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, an exceptional pattern of hearing impairment is 
not shown under 38 C.F.R. § 4.86.

The Veteran argues that he has had a diagnosed left hearing 
service before he separated from service and that his 
condition can only get worse in the future.  Where an 
increase in the disability rating is at issue, the present 
level of a veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is clear 
that allegations of a future disability are not sufficient 
for an award of compensation.  Degmetich v. Brown, 104 F.3d 
1328, 1331 (1997).  The Board is not free to ignore VA's duly 
promulgated regulations, which include the Rating Schedule.  
Franklin v. Brown, 5 Vet. App. 190, 193 (1993).  As set forth 
above, under the Rating schedule, the Veteran's left ear 
hearing loss is currently at a  noncompensable level and 
there can be no present-day award for whatever level of 
disability the Veteran may incur in the future.

As the assigned noncompensable evaluation reflects the actual 
degree of impairment shown since the date of filing of the 
Veteran's claim for a compensable, there is no basis for 
staged ratings for this claim. 

The Board concludes that there have been no clinical findings 
to show that the Veteran's hearing loss meets the criteria 
for a compensable rating.  For these reasons, the 
preponderance of the evidence is against an increased 
(compensable) rating for the Veteran's left ear hearing loss 
and the benefit-of-the doubt standard does not apply. 
38 C.F.R. § 5107 (b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Rating

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
that service-connected disability are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.

If the criteria reasonably describe a veteran's disability 
level and symptomatology, then a veteran's disability picture 
is contemplated by the Rating Schedule, and the assigned 
schedular evaluation is, therefore, adequate and referral for 
an extraschedular rating is not required.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).

In this case, the disability picture is not so exceptional or 
unusual as to render impractical the application of the 
regular schedular criteria as the Veteran has not required 
frequent periods of hospitalization and there has been no 
marked interference of employment attributed to his 
disabilities.  For these reason, the Board finds no basis to 
refer this case for consideration of an extraschedular 
rating.

Comparing the Veteran's current disability level and 
symptomatology to the Rating Schedule, the degree of 
disability is contemplated by the Rating Schedule and the 
assigned schedule rating is, therefore, adequate and no 
referral to an extraschedular rating is required under 38 
C.F.R. § 3.321(b)(1).


ORDER

Service connection for right ear hearing loss is denied.

A compensable rating for service connected left ear hearing 
loss is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


